8-K 1 form8k.htm 05.06.2 8-K 1 form8-k.htm 05-06-2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (date of earliest event report): May 6, 2010 (May 3, 2010) GEOKINETICS INC. (Exact name of registrant as specified in its charter) Delaware 001-33460 94-1690082 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification Number) 1500 CityWest Blvd., Suite 800 Houston, Texas 77042 (Address of principal executive offices) (713) 850-7600 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02Results of Operations and Financial Condition On May 6, 2010, Geokinetics Inc., a Delaware corporation (the “Company”), issued a press release announcing its 2010 first quarter financial and operational results. A copy of the press release is attached hereto as exhibit 99.1, the contents of which are furnished in its entirety. The information in Item 2.02 of this Current Report on Form 8-K, including the exhibit, is deemed to be “furnished” and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1932, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. ITEM 7.01Regulation FD Disclosure On May 3, 2010, the Company issued a press release announcing a conference call and webcast on May 7, 2010, to discuss its 2010 first quarter financial and operational results. The press release is attached hereto as exhibit 99.2, the contents of which are furnished in its entirety. The information in Item 7.01 of this Current Report on Form 8-K, including the exhibits, is deemed to be “furnished” and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1932, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. ITEM 9.01Financial Statements and Exhibits. (d) Exhibits 99.1Press Release dated May 6, 2010, announcing Geokinetics’ 2010 first quarter financial and operational results. 99.2Press Release dated May 3, 2010, announcing conference call and webcast for May 7, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GEOKINETICS INC. Date: May 6, 2010 By: /s/ Scott A. McCurdy Scott A. McCurdy, Senior Vice President and Chief Financial Officer
